Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive. Upon reconsideration of the Rothman and Ispas references, it is determined that said combination of references still teaches newly amended independent claims 1 and 6. Rothman, Ispas, and Bennetts are considered to teach the newly amended independent claim 12. See below for detailed mapping.

Additionally, new Claim Objection and 112(b) issues are raised below.

Claim Objections
Claims 2, 3, and 5 are objected to because of they each respectively claim dependency to “claim 0”. For examination purposes, the Examiner will interpret each claim as though it is dependent upon claim 1, however, appropriate correction is required.

Claims 13 and 14 are objected to because of they each respectively claim dependency to “claim 02”. For examination purposes, the Examiner will interpret each claim as though it is dependent upon claim 12, however, appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12, as amended, comprises the following limitation (emphasis added):

determine, during a power-on self-test (POST), a component identification (ID) of the HID component that is hard-coded into the HID component when the actuation event is received through the USB port when the device is in the soft off state;

This limitation is contradictory in that it recites two separate times that the component identification (ID) is determined (support found in Paragraph [0023] of the Specification).

First, a determination of a component ID of the HID component is made during a POST. (The fact that the ID is hard-coded into the HID component, likely at the time of manufacture as cited numerous times within the Specification, does not factor into the analysis of the contradictory limitations.)

Second, a determination of a component ID of the HID component is made when the actuation event is received through the USB port when the device is in the soft off state.

The two above highlighted limitations represent distinctly different times and methods for determining the component ID of an HID component. The Examiner contends that only a single one of the two methods can be performed in a given embodiment. 

For examinations purposes, the Examiner will interpret the above limitation based on the second determination, “when the actuation event is received through the USB port when the device is in the soft off state”, since that is consistent with the other two independent claims. However, appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al. U.S. PGPUB No. 2006/0294407 in view of Ispas et al. U.S. Patent No. 9,489,023. (Both cited in IDS dated 6/17/2020)

Per Claim 1, Rothman discloses:
a device (computing device 100) comprising:
an input/output port to couple to a component (I/O devices 108) to receive an actuation event, wherein the component is a human interface device (HID) coupled to the input/output port (Paragraph 25; Wake events may originate from an I/O device 108 or a network via a communication interface 110 such as a network interface card (NIC). Paragraph 13 listed HID devices such as “input devices, such as a keyboard or mouse, for locally inputting data”.);
and a chipset processor (Processor(s) 102, Paragraph 12) to:
determine a power state of the device (Paragraphs 22-25, Figure 2; ACPI states S1 to S4, “S4” is considered an “ultra-low power state”.)
and transmit a signal to change the power state of the device in response to reception of signals indicative of an actuation event (Paragraphs 24, 25, 30, 33, Figures 3A and 3B, Numeral 317 indicates returning a device to active power state after receiving a wake event.).

As previously discussed above, Rothman teaches (Paragraphs 13 and 25) that a wake event may originate from either an I/O device 108 or a communication interface 110 such as a NIC. Rothman does not specifically disclose the component identification look-up and comparison limitations.

However, Ispas discloses: determining a component identification (ID) of the component when the component is coupled to the input/output port and an actuation event is received through the input/output port when a power state of the device is an ultra low power state; fetch a reference ID from non-volatile memory; compare the determined component ID with the reference ID; and transmit a signal to change the power state of the device in response to a match between the determined component ID and the reference ID and the received actuation event from the component. (Col. 3 line 7 – Col. 4 line 9; Col. 5 lines 26-52, Figures 1 and 4; Certain network devices are authorized to wake a host network device by way of having identifiable credentials indicating this authorization. A list is maintained that comprises said credentials of authorized network devices. When a request is issued by a network device to wake a host device (actuation event), a comparison of the authorization credential of the requester is made to the list of authorized credentials. If there is a match, the host is woken.).

Col. 2 lines 50-65 and Col. 3 lines 7-20; network devices A, C, and E) can issue a wake-up packet to host network device 110. The wake-up signal is that of a Wake-on-LAN signal, otherwise known as a magic packet (Col. 3 line 66 – Col. 4 line 9). Ispas further teaches that network CPU 120 does not enter a sleep mode when host CPU 115 enters a sleep mode so that network CPU 120 can execute the processes necessary to handle network communication, including waking up said host CPU 115 upon receiving a magic packet from a trusted network device (Col. 3 lines 32-48).

Ispas further teaches that the trusted network devices A, C, and E could be a laptop, a smart phone, or a tablet device (Col. 3 lines 7-20). Additionally, Ispas teaches that the network CPU 120 is an embedded processor in a network interface controller (NIC), and that the NIC can have a wired interface (e.g. Ethernet line) to the other network devices (Col. 3 lines 42-48).

The Examiner asserts that a laptop represents the claimed human interface device (HID) as it comprises both a mouse and keyboard input functionality. Additionally, the laptop is capable of issuing the Wake-on-LAN packet via an “actuation event”, such as a keystroke or mouse click. Additionally, laptops primarily comprise Ethernet ports from which they can make a direct connection to the NIC port of the host network device 110. Therefore, Ispas teaches an input/output port (Wired Ethernet port) for direct connection (Ethernet Line) to a HID (trusted laptop) from which an actuation event is issued (WoL event).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the “authorized Wake-on-LAN” teaching of Ispas within the reduced power consumption system of Rothman because restricting wake events to specific authorized devices allows a system user to implement a priority scale for which devices are important enough to wake the system, thereby limiting/eliminating unwanted wake events which lead to unwanted power consumption.

Per Claim 2, Rothman discloses the device of claim 1, wherein the chipset processor is to load an operating system (OS) of the device in response to changing the power state of the device (Paragraphs 30 and 31).

Per Claim 3, Rothman discloses the device of claim 1, wherein the component is that of a human interface device (HID) coupled to the device (Paragraph 13). Ispas, relied upon to teach the “authorized device credential” as discussed above in claim 1, teaches that the authorized devices (network devices A-E) can be (at least) one of a smart phone, tablet, or laptop computer. Each of these devices can be considered HID devices as they each comprise input/output capabilities for receiving/outputting signals from/to a human interfacing with the device.

Per Claim 5, Ispas further teaches in response to a lack of a match between the determined component ID and the reference ID, to maintain a power state of the device when an actuation event is received at the component (Col. 4 lines 7-9; Col. 5 lines 26-38, Figure 4, numerals 430 [Wingdings font/0xE0] back to start).

Per Claim 6, Rothman discloses a method for changing power states, comprising: determining, using a Basic Input/Output System (BIOS) of a device (Paragraphs 19 and 26; BIOS of device 100), a power state of the device is an ultra-low power state (Paragraphs 22-25, Figure 2; ACPI states S1 to S4, “S4” is considered an “ultra-low power state”.); receiving an actuation event via the component coupled to the input/output port of the device (Paragraph 25; Wake events may originate from an I/O device 108.); and changing the power state of the device to a full power state in response to receiving the actuation event (Paragraphs 24, 25, 30, 33, Figures 3A and 3B, Numeral 317 indicates returning a device to active power state after receiving a wake event.). 

Rothman does not specifically disclose the component identification look-up and comparison limitations.

However, Ispas discloses: determining a component identification (ID) of the component when the component is coupled to the input/output port and an actuation event is received through the input/output port when a power state of the device is an ultra low power state; fetch a reference ID from non-volatile memory; compare the determined component ID with the reference ID; and transmit a signal to change the power state of the device in response to a match between the determined component ID and the reference ID and the received actuation event from the component. (Col. 3 line 7 – Col. 4 line 9; Col. 5 lines 26-52, Figures 1 and 4; Certain network devices are authorized to wake a host network device by way of having identifiable credentials indicating this authorization. A list is maintained that comprises said credentials of authorized network devices. When a request is issued by a network device to wake a host device (actuation event), a comparison of the authorization credential of the requester is made to the list of authorized credentials. If there is a match, the host is woken.).

Ispas teaches that a trusted intelligent device (Col. 2 lines 50-65 and Col. 3 lines 7-20; network devices A, C, and E) can issue a wake-up packet to host network device 110. The wake-up signal is that of a Wake-on-LAN signal, otherwise known as a magic packet (Col. 3 line 66 – Col. 4 line 9). Ispas further teaches that network CPU 120 does not enter a sleep mode when host CPU 115 enters a sleep mode so that network CPU 120 can execute the processes necessary to handle network communication, including waking up said host CPU 115 upon receiving a magic packet from a trusted network device (Col. 3 lines 32-48).

Ispas further teaches that the trusted network devices A, C, and E could be a laptop, a smart phone, or a tablet device (Col. 3 lines 7-20). Additionally, Ispas teaches that the network CPU 120 is an embedded processor in a network interface controller (NIC), and that the NIC can have a wired interface (e.g. Ethernet line) to the other network devices (Col. 3 lines 42-48).

Wired Ethernet port) for direct connection (Ethernet Line) to a HID (trusted laptop) from which an actuation event is issued (WoL event).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the “authorized Wake-on-LAN” teaching of Ispas within the reduced power consumption system of Rothman because restricting wake events to specific authorized devices allows a system user to implement a priority scale for which devices are important enough to wake the system, thereby limiting/eliminating unwanted wake events which lead to unwanted power consumption.

Per Claims 7, 9, and 11, please refer to the above rejection of claims 2, 3, and 5, as the limitations are substantially similar and the rejections are equally applicable.

Per Claim 8, Ispas further teaches wherein the reference ID is stored in a non-volatile memory (Col. 3 lines 49-55, Col. 4 lines 11-24 and 44-54).

Per Claim 10, Rothman discloses the method of claim 6, further comprising receiving updated instructions representing an updated BIOS (Paragraphs 19 and 26).

*	*	*	*	*	*	*

Claims 4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al. U.S. PGPUB No. 2006/0294407 in view of Ispas et al. U.S. Patent No. 9,489,023 in further view of Bennetts et al. U.S. PGPUB No. 2011/0004749.

Per Claim 4, Rothman teaches a HID coupled to the device (Paragraph 13; I/O devices 108), but does not specifically disclose the coupling being that of a USB connection. Ispas teaches a wake-on-LAN signal but not specifically a USB connection.

However, Bennetts discloses an ACPI-compliant device where a wake command/request to return the device from an “S5” soft-off ACPI state can original from a USB connection or a LAN connection (Paragraph 3).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the HID I/O device of Rothman to include a USB device as taught by Bennetts because USB HID devices (namely, mouse and keyboard) are among the most common HID devices and are commonly used to send a signal to a computer to return it from a sleeping/hibernate state.

Per Claim 12, please refer to the above rejection of claims 1-4, as the limitations are substantially similar and have already been mapped and discussed. The reference citations are equally applicable. Additionally, Rothman discloses a non-transitory computer-readable medium embodiment (Claim 21). Additionally, Ispas also teaches a computer storage medium embodiment (Col. 6 lines 42-67). Ispas further teaches that the intelligent device credentials used to verify the devices identity can include Col. 2 line 50 – Col. 3 line 6). Security credentials, such as encryption keys, are well-known to be hard-coded into a computing device, as evidenced by Conway, U.S. Patent No. 10,536,267.

Per Claim 13, Ispas further teaches wherein the reference ID corresponds to a particular reference ID of a selected HID that is authorized to change the power state of the device (Col. 2 line 50 – Col. 3 line 6).

Per Claim 14, please refer to the above rejection of claim 5, as the limitations are substantially similar and the rejections are equally applicable.

Per Claim 15, Rothman discloses the medium of claim 12, wherein the actuation event is a signal indicating a physical interaction with the HID (Paragraph 25).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8:00AM-4:30PM.



/Brian T Misiura/
Primary Examiner, Art Unit 2185